Citation Nr: 1234069	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  06-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disability to include bronchiectasis and chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for bronchiectasias.  In March 2008, the Board remanded the Veteran's appeal to the RO for additional action.  In June 2011, the Board again remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issue of service connection for bronchiectasias as entitlement to service connection for a pulmonary disability to include bronchiectasias and COPD in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDINGS OF FACT

1.  A chronic pulmonary disability was not diagnosed or otherwise identified at either the Veteran's pre-induction physical examination or his physical examination for service separation.  

2.  A chronic pulmonary disability was not manifested during active service or for many years thereafter.  The Veteran's bronchiectasis and COPD have not been shown to have originated during active service.  






CONCLUSION OF LAW

A chronic pulmonary disability to include bronchiectasis and COPD was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and Department of Veterans Affairs (VA) regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2011).  

The Court has clarified that: 

This presumption [of soundness] attaches only where there has been an induction examination in which the later-complainedof disability was not detected.  See Bagby [v. Derwinski, 1 Vet. App. 225, 227 (1991)].  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions," 38 C.F.R. § 3.304(b) (1) (1993).  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that: 

In view of the legislative history and the language of section 1111, we hold that the Government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111.  

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The Government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the Government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

In a 2003 precedent opinion, the General Counsel of VA directed that in order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and the disease or injury was not aggravated by service.  VAOPGCPREC 3 -2003.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The report of the Veteran's December 1963 pre-induction physical examination states that the Veteran presented a history of "shortness of breath;" "pain or pressure in chest;" and asthma.  The examiner noted a "[history] of pleurisy [with] an effusion - discharge from Presbyterian Hosp., Knoxville, Tenn, 24th Apr. '59-also [history] of pneumonia [and] flu 4 [weeks] prior - no [history] of asthma ... (per telephone call to treating physician)."  Physical examination revealed normal lungs and chest.  No chronic pulmonary disability was diagnosed.  Therefore, the Veteran is entitled to the presumption of soundness as to a chronic pulmonary disability.  It is necessary next to determine whether the presumption of soundness is rebutted by clear and unmistakable evidence that the Veteran's chronic pulmonary disability was both preexisting and not aggravated by active service.  

The Veteran's service treatment records note that he was seen for pulmonary complaints.  A January 1965 treatment entry states that the Veteran was diagnosed with a "common cold."  Treating military medical personnel noted that the Veteran "apparently had past [history] of lung abscess with pneumonia" and order a chest X-ray study.  An April 1965 chest X-ray study notes that the Veteran exhibited a cough and rales on the right side.  The study revealed "some blunting of the right costophrenic angle most likely due to old disease" and "no evidence of active disease."  Clinical documentation dated in August 1965 notes that the Veteran complained of a "cough [with] febrile problem since yesterday."  The Veteran was diagnosed with "viral pneumonitis and bronchitis" and "pneumonitis, acute, organism or cause not specified."  At his November 1965 physical examination for service separation, the Veteran exhibited normal lungs and chest.  No chronic pulmonary disability was diagnosed.  

A chronic pulmonary disability was not diagnosed or otherwise identified at either the Veteran's pre-induction physical evaluation or his physical examination for service separation.  A chronic pulmonary disability was not diagnosed or treated during active service.  Given these facts, the Board finds that the presumption of soundness as to a chronic pulmonary disability has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The Board must now consider whether service connection is warranted.  

A July 1981 physical evaluation from L. Bogartz, M.D., conveys that the Veteran presented a history of "near pneumonia" as a child and again in both 1973 and 1981 and bronchiectasis.  An impression of "bronchiectasis by history" was advanced.  

A May 1989 written statement from G. Fioravanti, D.O., notes that the Veteran had a history of bronchiectasis which was felt to be "secondary to pneumonic infections as a child."  

In his August 1989 Social Security Administration (SSA) application, the Veteran stated that he had bronchiectasis "since childhood."

All of these statements provide evidence against this claim, indicating a problem associated with childhood, not service.   

A November 1989 physical evaluation from S. Misra, M.D., relates that: the Veteran "suffered from pneumonias constantly when he was a child;" "later on developed bronchiectasis;" "had pneumothorax;" and experienced "some lung disease, sinus problems, and pneumonias" for "many years."  He was diagnosed with a "history of bronchiectasis" and COPD.  

In his September 2003 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran conveyed that:

It seem[ed] ... at Fort Gordon, it rained all the time.  I took cold [and] started coughing till they say [that] I've coughed up lining in lungs.  

In a December 2005 written statement, the Veteran advanced that he had entered active service with a lung disability; was exposed to "cold and wet" and experienced associated coughing, fevers, and pneumonia during active service; and suffered from a chronic pulmonary disability following service separation.  

A December 2005 written statement from the Veteran's spouse relates that she had known the Veteran since the age of 14 and married him in 1965 while he was in the Army.  She stated that: the Veteran had "lung problems" prior to active service; he had returned home from the Army sicker than he had been prior to service entrance; and his military duties worsened his lung disability. 
 
In a July 2006 written statement, the accredited representative asserted that the Veteran's "pre-existing lung condition was severely aggravated by his military service" due to his "serving under cold damp conditions."  

In undated written statements received in April and May 2007 and an April 2008 written statement, the Veteran advanced that: he "had a lung problem when he was drafted" and was told to go home; was forced to "stay outside in the rain, snow, and cold wet weather" during active service; had frequent colds and pneumonia during active service; and was treated for chronic pulmonary disability since "1968 or 1969."  

At an October 2009 VA examination for compensation purposes, the Veteran presented a history of intermittent pneumonia "since early childhood;" a lung abscess requiring percutaneous drainage at 18; and no smoking.  Impressions of bronchiectasis and an associated severe "obstructive vent" were advanced.  The examiner commented that:

Bronchiectasias could be [secondary] to recurrent childhood [pneumonia] which could be [secondary] to multiple etiology.  ...  At present, besides the information mentioned above, I do not have other data to comment more regarding extensiveness of the disease and also etiology.   

A December 2009 addendum notes that a computerized tomography study had been review.  Impressions of an "obstructive vent defect;" "bronchiectasis most likely [secondary] to recurrent childhood [pneumonia];" and "no evidence suggestive of service related lung disease" were advanced.  

An August 2011 VA pulmonary evaluation notes that the Veteran was diagnosed with "acute pneumonitis and bronchitis" during active service.  The VA physician opined that:  

The Veteran complains of more frequent and severe pulmonary problems since serving in the military.  This is consistent with the natural progression of bronchiectasis.  The Veteran's worsening respiratory complaints are not related to his military service.  

Conclusions:

1.  The Veteran's pulmonary disorder, bronchiectasias, pre-existed his entrance into service in 1964.  The abnormalities described on his chest radiographs of April 1965 are most likely due to the pneumonia and parapneumonic effusion which resulted in percutaneous drainage procedures in April of 1959.  

2. The Veteran's pulmonary condition, bronchiectasis, was not aggravated by his military service.  His complaints of worsening respiratory symptoms since his military service reflect the natural progression of his disease.  The Veteran's lung disorder pre-existed his service and was not aggravated during the Veteran's military service beyond the normal progression of the disorder.  

3. Bronchiectasias is an obstructive airway disease.  ...  His obstructive pulmonary disease was not aggravated during the Veteran's service beyond the normal progression of the disorder.  

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  A chronic pulmonary disability was not diagnosed at the Veteran's pre-induction physical evaluation; during active service; or at his physical examination for service separation, notwithstanding indication of a pulmonary problem in childhood.
  
The Veteran's service treatment records establish that, while he did have a preservice history of pulmonary disabilities, no chronic pulmonary disability was found at his pre-induction physical evaluation, during active service, or at his physical examination for service separation.  His inservice pulmonary complaints were diagnosed as a common cold and acute viral pneumonitis and bronchitis.  Such disabilities are not chronic in nature.  The first objective evidence of the Veteran's chronic bronchiectasis and COPD is dated many years after service separation.  

While the record indicates that the Veteran's current chronic pulmonary disability is etiologically related to his childhood pulmonary illnesses, there is no objective evidence that the claimed disability was manifested during; proximate to; aggravated by; or the result of active service or any hardships encountered therein.  No competent medical professional has related the Veteran's current pulmonary disability to active service.  Indeed, the Veteran's claim is based solely upon his and his wife's lay statements.  

The Veteran asserts that: his military duties were performed in cold, wet, and otherwise inclement weather; he experienced associated pulmonary symptoms; and such symptoms represented an inservice aggravation of his pre-existing pulmonary disability.  The Veteran was treated for pulmonary complaints during active service.  Therefore, the Board finds that his statements as to his inservice symptomatology to be credible.  However, the Veteran's contentions as to the etiology of such symptoms and their relationship to his current pulmonary disability are belied by the record and do not constitute competent evidence.  There is nothing in the medical record that supports the Veteran's medical opinion and significant evidence against this claim, including the service treatment record which simply do not indicate a chronic condition, notwithstanding treatment for small problems in service that resolved without residuals disability, significant evidence against the Veteran's central contention that the wet conditions he was exposed to in service caused a chronic problem that has existed since service. 

The Board finds that the Veteran is not competent to offer an opinion concerning the etiology of his chronic pulmonary disability.  He has not offered any medical qualifications.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The competent evidence of record establishes that that the Veteran's chronic pulmonary disability was not found at his pre-induction physical evaluation; was not manifested during active service; and did not originate during such service.  Therefore, the Board concludes that service connection for a chronic pulmonary disability to include bronchiectasis and COPD is not warranted.   

Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  The Board observes that VA issued several VCAA notices to the Veteran including a July 2004 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The July 2004 VCAA notice was issued to the Veteran prior to the November 2004 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in the April 2006 statement of the case (SOC) and multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple VA evaluations.  The evaluations are of record.  The Board has remanded the Veteran's appeal twice for additional development of the record.  The Board requested a VA pulmonary evaluation.  The evaluation was provided to the Veteran and incorporated into the record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evaluations reflect that all relevant tests were performed.  The examiners also noted reviewing the record extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  


ORDER

Service connection for a pulmonary disability to include bronchiectasis and COPD is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


